Motion by appellant to dispense with printing and for assignment of counsel to prosecute the appeal, denied. On the court’s own motion this appeal is dismissed. The appeal is by defendant from an order of the County Court, Kings County, made and entered November 22, 1961, which granted Ms motion to dismiss an indictment against him for armed robbery in the first degree. Defendant may not appeal from the order since he is not aggrieved by it. In any event, the statute (Code Grim. Pro., § 517) does not permit an appeal by a defendant from such an order. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hopkins, J J., concur.